Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered February 16, 2007. The order denied petitioner’s motion for leave to reargue and granted the motion of respondents Joan Roth and Lois Roth, as executrix of the estate of Lewis Roth, deceased, for partial summary judgment on their counterclaim.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Matter of El-Roh Realty Corp. (48 AD3d 1190 [2008]). Present&emdash;Gorski, J.P., Martoche, Smith, Centra and Green, JJ. [See 14 Misc 3d 1212(A), 2007 NY Slip Op 50005(U).]